Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-9 recite the limitation "a secondary battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the secondary battery”.
Claim 3 recites the limitation "the widened portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 5 recites “a void ratio of the second layer is higher than that of the first layer” at lines 1-2, which does not clearly claim the invention.  Examiner suggests the limitation “that” be replaced.  See also line 4 of claim 5 which recites “larger than that of the first layer”.
	Claim 8 recites “an end surface of a widened portion at the end portion of the collector is positioned on an inner side with respect to the melted and solidified portion”, which does not clearly claim the invention.  
	Claim 9 recites “that uses the electrode”.  Examiner suggests “that comprises the electrode”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al., JP 2007-214038A in view of Choi et al., US 2019/0267608 A1.
Tsuchida teaches an electrode of a lithium secondary battery.  See at least Figures 4- 6 of Tsuchida, with Figure 4 depicted below.  

    PNG
    media_image1.png
    162
    307
    media_image1.png
    Greyscale

Figure 4 shows an electrode 131 having a collector 132 with an active material layer 133 formed on the collector 131.  The active material layer comprises a two-layer structure including a first layer 134 formed on the collector and a second layer 135 formed on the first layer 134.  See also [0035-0036].
	Tsuchida does not explicitly teach an end portion of the collector 132 is widened at an edge portion in an electrode thickness direction with respect to a plane thickness of the collector.
	However, Choi teaches an electrode for a secondary battery comprising a collector plate 111 and a first active material layer 112.  An end portion of the collector 111 is widened at an edge portion in an electrode thickness direction with respect to a plane thickness of the collector.  See at least Figure 2G of Choi.

    PNG
    media_image2.png
    320
    346
    media_image2.png
    Greyscale

	The invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Choi teaches since the bead part 113 similar to a circle, an ellipse or a welding bead having a uniform thickness and/or diameter is formed on the cut surface 111a, the bead part 113 can be prevented from penetrating into a separator for separating electrode plates from each other, thereby suppressing occurrence of electrical shorts. Moreover, since the bead part 113 is formed to have a substantially round surface, it is possible to prevent the separator from being torn or damaged by the bead part 113 even with a direct contact between the bead part 113 and the separator.  One of skill would have been motivated to provide the bead part of Choi for the collector 132 of Tsuchida to suppress occurrence of electrical shorts and damage to a battery separator.  See at least [0033-0034] and Figure 3 of Tsuchida regarding the separator 151 of the wound electrode body 130.  Note the shape of the bead part 113 may be considered “wavelike”.

Claim 8 is rejected to the extent the claim is understood in view of the 35 USC 112 rejection above.  The terms “melted” and “solidified” indicate process limitations that have not been given patentable weight.  It is unclear what encompasses “an inner side with respect to the melted and solidified portion”.
Allowable Subject Matter
Claim 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TRACY M DOVE/Primary Examiner, Art Unit 1727